                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    TAN PHU CUONG INVESTMENT LLC, a                     CASE NO. C18-1102-JCC
      Washington Limited Liability Company, and
10    EMILIYA SHUPARSKAYA, a married woman                MINUTE ORDER
11    as her separate property,

12                            Plaintiffs,
                    v.
13
      KING COUNTY, a political subdivision of the
14    State of Washington,
15
                              Defendant.
16

17
               The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
               This matter comes before the Court on Defendant’s motion for leave to amend answer to
20
     add counterclaims (Dkt. No. 14). Plaintiffs do not oppose the motion. (See Dkt. Nos. 20, 21.)
21
     Having thoroughly considered the motion and the relevant record, the Court GRANTS the
22
     motion. Defendant shall file its amended answer within 14 days of the date this minute order is
23
     issued.
24
               //
25
               //
26
               //

     MINUTE ORDER
     C18-1102-JCC
     PAGE - 1
 1        DATED this 22nd day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1102-JCC
     PAGE - 2
